COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Heriberto Salas, Individually and d/b/a      §               No. 08-15-00383-CV
 Iceland Refrigeration,
                                              §                 Appeal from the
                      Appellant,
                                              §            County Court at Law No. 5
 v.
                                              §             of El Paso County, Texas
 Total Air Services, LLC.,
                                              §              (TC# 2012DCV03672)
                       Appellee.
                                             §
                                           ORDER

       The Court GRANTS the Appellee’s fourth motion for extension of time within which to

file the brief until December 9, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Cori A. Harbour-Valdez, the Appellee’s, attorney,

prepare the Appellee’s brief and forward the same to this Court on or before December 9, 2016.

       IT IS SO ORDERED this 23rd day of November, 2016.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.